Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Zahid Imran, M.D.,
(OI No. 6-11-40736-9),
Petitioner,

v.

The Inspector General
Docket No. C-15-1908
Decision No. CR4465

Date: November 25, 2015

DECISION

In this case, I again consider the appropriate period of program exclusion for someone
who participated in Medicare fraud of massive proportions.

Petitioner, Zahid Imran, M.D. was a physician licensed to practice in the State of
Louisiana. He pled guilty in United States District Court to felony conspiracy to commit
health care fraud. Pursuant to section 1128(a)(1) of the Social Security Act (Act), the
Inspector General (I.G.) has excluded him from participating in Medicare, Medicaid, and
all federal health care programs for a period of 48 years. Petitioner Imran appeals. He
concedes that he must be excluded but challenges the length of that exclusion.

For the reasons set forth below, I find that the 48-year exclusion falls within a reasonable
range.
Background

Petitioner Imran was a physician who served as owner, director, officer, and manager of
two community mental health centers in Baton Rouge, Louisiana. He was also the
medical director at one of the centers. I.G. Ex. 4 at 5-6; I.G. Ex. 5 at 5. These
community mental health centers purportedly offered partial hospitalization programs. '

From about 2005 through October 2011, Petitioner Imran and his colleagues submitted
claims to the Medicare program for services they did not provide. Among other offenses,
Petitioner Imran admitted patients who did not qualify for partial hospitalization and for
whom those services were not medically necessary. I.G. Ex. 4 at 9; I.G. Ex. 5 at 5. He
signed false statements, claiming that he had provided treatment that he did not provide.
1.G. Ex. 4 at 10, 13; LG. Ex. 5 at 5-6. He falsified documents, including patient
treatment notes and attendance records, so that false claims could be submitted to the
Medicare program. I.G. Ex. 5 at 6.

On May 2, 2013, Petitioner Imran was charged with one count of felony conspiracy to
commit health care fraud (18 U.S.C. § 1349) and three counts of felony health care fraud
(18 U.S.C. §§ 1347 and 2). LG. Ex. 4. He pled guilty to the conspiracy charge; the court
accepted his plea and entered judgment against him on August 25, 2014. I.G. Ex. 6. The
court sentenced him to 86 months in prison, and ordered him to pay a whopping
$23,817,779 in restitution to the Centers for Medicare & Medicaid Services, which
administers the Medicare program. I.G. Ex. 6 at 2, 5.

Ina letter dated January 30, 2015, the I.G. advised Petitioner Imran that, because of his
conviction, he was excluded from participating in Medicare, Medicaid, and all federal
health care programs for a minimum period of 48 years. 1.G. Ex. 1. The letter explained
that section 1128(a)(1) of the Act authorizes the exclusion. Petitioner appealed.

In compliance with my orders, the I.G. has submitted an initial brief (I.G. Br.) and a reply
brief (IG. Reply). The LG. also submitted eight exhibits (I.G. Exs. 1-8). Petitioner
submitted a brief (P. Br.) and one exhibit (P. Ex. 1). In the absence of any objection, I
admit into evidence I.G. Exs. 1-8 and P. Ex. 1.

I directed the parties to indicate in their briefs whether an in-person hearing would be
necessary, and, if so, to “describe the testimony that [it] wishes to present and provide the
name of any witness and a summary of each witness’s proposed testimony.” I
specifically directed the parties to explain why the testimony would be relevant. Order

' A “partial hospitalization program” allows for the delivery of mental health and related
services in hospitals and community mental health centers. It is “a distinct and organized
intensive ambulatory treatment service offering less than 24-hour-daily care other than in
an individual’s home or in an in-patient or residential setting.” Act § 1861(ff)(3)(A).
and Schedule for Filing Briefs and Documentary Evidence at 3, Attachment | (Informal
Brief of Petitioner J 1V) and Attachment 2 (Informal Brief of I.G. § III) (June 9, 2015).
The L.G. responded that an in-person hearing is not necessary. I.G. Br. at 9.

Petitioner, on the other hand, claims that an in-person hearing is necessary and that he has
testimony that he wants to offer. However, contrary to the instructions in my order, he
did not identify any particular witness other than himself (“The party requesting the in-
person hearing must describe the testimony that the party wishes to present and provide
the name of any witness and a summary of each witness’s proposed testimony.”). Order
at 3. According to Petitioner, because of his incarceration, he and his attorney have not
ad an opportunity to confer regarding the identification and availability of witnesses.
However, Petitioner and others with medical expertise “would testify . . . that the vast
majority of the submitted and paid claims were legitimate and covered under the
Medicare program.” P. Br. at 5.

In fact, as discussed below, the criminal court has already determined that Petitioner was
complicit in submitting a significant number of erroneous claims to the Medicare
program and those erroneous claims cost the program nearly $24 million. Because I may
not look behind those findings, Petitioner’s proposed testimony would be irrelevant. I
must exclude irrelevant or immaterial evidence. 42 C.F.R. § 1001.2007(d); Roy Cosby
Stark, DAB No. 1746 (2000); George Iturralde, M.D., DAB No. 1374 (1992); Leonard
R. Friedman, M.D., DAB No. 1281 (1991). I would therefore exclude the testimony that
Petitioner proposes, and an in-person hearing would serve no purpose. I therefore decide
this case based on the written record.

Issue

Petitioner concedes that he was convicted of an offense related to the delivery of an item
or service under Medicare and is therefore subject to an exclusion of at least five years.
Order and Schedule for Filing Briefs and Documentary Evidence at 2; Request for
Hearing. The sole issue before me is whether the length of the exclusion in excess of five
years is reasonable.

Discussion

Based on the aggravating factors in this case and the
absence of any mitigating factor, the 48-year
exclusion falls within a reasonable range.”

> | make this one finding of fact/conclusion of law.
Section 1128(a)(1) of the Act requires that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program. 42 C.F.R. § 1001.101.

An exclusion brought under section 1128(a)(1) must be for a minimum period of five
years. Act § 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2). Federal
regulations set forth criteria for lengthening exclusions beyond the five-year minimum.
42 C.F.R. § 1001.102(b). Evidence that does not pertain to one of the aggravating or
mitigating factors listed in the regulations may not be used to decide whether an
exclusion of a particular length is reasonable.

Among the factors that may serve as a basis for lengthening the period of exclusion are
the four that the LG. relies on in this case: 1) the acts resulting in the conviction, or
similar acts, caused a government program or another entity financial losses of $5,000 or
more; 2) the acts that resulted in the conviction, or similar acts, were committed over a
period of one year or more; 3) the sentence imposed by the court included incarceration;
and 4) the convicted individual has been the subject of any other adverse action by any
federal, state, or local government agency or board, if the adverse action is based on the
same set of circumstances that serves as the basis for the exclusion. 42 C.F.R.

§ 1001.102(b). The presence of an aggravating factor or factors, not offset by any
mitigating factor or factors, justifies lengthening the mandatory period of exclusion.

Program financial loss (42 C.F.R. § 1001.102(b)(1)). In his plea agreement, Petitioner
conceded that the community mental health centers through which the conspirators
worked submitted claims to the Medicare program that totaled approximately
$258,582,075 and that a “significant portion of these claims was fraudulent” because
either 1) the center did not provide the service for which it billed; 2) the services were not
medically necessary or the beneficiary did not qualify for them; or 3) the beneficiary
came to the mental health center to receive an illegal kickback. I.G. Ex. 5 at 6 (emphasis
added). The sentencing court subsequently ordered Petitioner Imran to pay $23,817,779
in restitution.’ Restitution has long been considered a reasonable measure of program
losses. See Juan de Leon, Jr., DAB No. 2533 at 5 (2013); Jason Hollady, M.D., DAB
No. 1855 (2002).

> That the amount of restitution represents about 9% of total billings ($258,582,075)
arguably supports Petitioner’s claim that the “vast majority” of claims submitted were
legitimate. But $23,817,779 is a great deal of money, and the fact that Petitioner also
submitted a lot of legitimate claims in no way mitigates the enormity of his theft. “I stole
less than 10%” is hardly a creditable defense.
Ata minimum, then, Petitioner’s crimes cost Medicare staggering financial losses —
thousands of times greater than the $5,000 threshold for aggravation. The Departmental
Appeals Board (Board) has characterized amounts substantially greater than the statutory
standard as an “exceptionally aggravating factor” that is entitled to significant weight.
Jeremy Robinson, DAB No. 1905 (2004); Donald A. Burstein, Ph.D., DAB No. 1865
(2003). agree. If even a small percentage of program participants were capable of this
level of fraud, the Medicare program could not long survive. I therefore consider the
enormity of the program’s financial losses here an exceptionally aggravating factor that
compels a period of exclusion many, many times longer than the five-year minimum.

Petitioner nevertheless argues that denying him the right to present evidence regarding
the program financial loss constitutes a denial of his due process rights. First, I have no
authority to review Constitutional claims.

Second, Petitioner admitted in his plea agreement that “a significant portion” of the total
billings ($258,582,075) was fraudulent. By any standard, “a significant portion” of $258
million represents an exceptionally aggravating level of fraud. Moreover, during the
criminal proceedings, Petitioner was afforded an opportunity to challenge the amount of
program loss. Instead, he conceded the significant program losses. See P. Br. at 3 (“Dr.
Imran waived any right to appeal his restitution award in the plea agreement.”).

Finally, as the I.G. points out, the sentencing court was likely conservative in setting the
restitution amount. According to the pre-sentencing report, the government and
Defendant Imran stipulated “that the proper calculation of loss . . . based on the
defendant’s participation in the conspiracy . . . is more than $50,000,000 but not more
than $200,000,000.” P. Ex. 1 at 23-24.

Length of criminal conduct (42 C.F.R. § 1001.102(b)(2)). By his own admission,
Petitioner’s criminal activity began “from in or around 2005” and continued “through
October 2011.” I.G. Ex. 5 at 5. Thus, the acts that resulted in Petitioner’s conviction and
similar acts were committed over a period of about six full years or six times longer than
necessary to constitute an aggravating factor.

Incarceration (42 C.F.R. § 1001.102(b)(5)). The sentence imposed by the criminal court
included incarceration. The district court sentenced Petitioner to more than seven years
(86 months) in prison. I consider this significant jail time, and it underscores the
seriousness of his crime. I.G. Ex. 6 at 2.

Other adverse actions (42 C.F.R. § 1001.102(b)(9)). Petitioner Imran was the subject of
two additional adverse actions based on the circumstances underlying this exclusion.

e Effective March 13, 2014, the Louisiana Department of Health and Hospitals
excluded him from participating in the state Medicaid program. I.G. Ex. 7.
e Ina stipulation and agreement dated September 3, 2014, Petitioner Imran
voluntarily surrendered his medical license while a formal complaint was pending
against him before the Louisiana State Board of Medical Examiners. I.G. Ex. 8.

No mitigating factors. The regulations consider mitigating just three factors: 1) a
petitioner was convicted of three or fewer misdemeanor offenses and the resulting
financial loss to the program was less than $1,500; 2) the record in the criminal
proceedings demonstrates that a petitioner had a mental, physical, or emotional condition
that reduced his culpability; and 3) a petitioner’s cooperation with federal or state
officials resulted in others being convicted or excluded, or additional cases being
investigated, or a civil money penalty being imposed. 42 C.F.R. § 1001.102(c).
Characterizing the mitigating factor as “in the nature of an affirmative defense,” the
Board has ruled that Petitioner has the burden of proving any mitigating factor by a
preponderance of the evidence. Barry D. Garfinkel, M.D., DAB No. 1572 at 8 (1996).

Obviously, because Petitioner’s felony conviction involved program financial losses
many times greater than $1,500, the first factor does not apply here. Nor does Petitioner
claim any mental, physical, or emotional condition that reduced his culpability. He does
not claim to have cooperated with law enforcement.

Thus, no mitigating factor offsets the significant aggravating factors present in this case.

Based on the aggravating factors and the absence of mitigating factors, then, I must
determine whether the exclusion period imposed by the I.G. falls within a reasonable
range. So long as that period falls within a reasonable range, my role is not to second-
guess the I.G.’s judgment. Jeremy Robinson, DAB No. 1905 at 5 (2004) (Administrative
law judge review must reflect the deference accorded to the LG. by the Secretary). A
“reasonable range’ refers to a range of exclusion periods that is more limited than the
full range authorized by the statute [i.e. from a minimum of five years minimum to a
maximum of permanent] and that is tied to the circumstances of the individual case.”
Joseph M. Rukse, Jr., R.Ph., DAB No. 1851 at 11 (2002), citing Gary Alan Katz, R.Ph.,
DAB No. 1842 at 8 n.4 (2002).

I understand Petitioner’s complaint that, as a practical matter, the I.G. has effectively
excluded him permanently from program participation. P. Br. at 4. However, the Board
has consistently ruled that an exclusion of finite duration is not the functional equivalent
of a permanent exclusion, and I may not consider mitigating such factors as the
individual’s age, finances, or employment prospects and their impact on the excluded
individual’s chances of returning to program participation. Jeremy Robinson, DAB No.
1905 (2004); Donald A. Burstein, Ph.D, DAB No. 1865 at 13 (2003); Joann Fletcher
Cash, DAB No. 1725 at 23 (2000).
Moreover, given the nature of the aggravating factors here, a permanent exclusion would
not have been out of line. Petitioner caused enormous financial losses to the Medicare
program; his criminal conduct lasted six times longer than the threshold for aggravation;
he was sentenced to more than seven years in prison; and he was subject to two adverse
actions by different state boards.

Finally, the I.G. may reasonably determine that longer periods of exclusion are necessary,
not only to protect federal funds, but “to [staunch] increasing amount of health care
fraud.” Robinson, DAB No. 1905 at 6 n.8. As I have noted elsewhere, the statistics on
Medicare fraud are sobering:

The National Health Care Anti-Fraud Association, an
organization composed of both public and private health
insurers and regulators, conservatively estimates that 3% of
all health care spending in the United States is lost due to
fraud. If such an estimate is accurate, health care fraud cost
our economy a staggering $68 billion in 2007, the most recent
year for which figures are available.

Christopher George Collins, DAB CR2515 at 6 (2012). Lengthy periods of exclusion are
an appropriate means by which the I.G. can attempt to protect the integrity of the
Medicare program from the worst offenders, and the evidence here establishes that
Petitioner Imran is among the worst offenders.

Conclusion

I recognize that 48 years is a substantial period of exclusion and should be limited to
those posing a grave threat to program integrity. Petitioner Imran poses such a threat. He
was a cunning and successful fraudster who cost the Medicare program massive amounts
of money over a long period of time. Based on all of the circumstances discussed above,
I find that a 48-year exclusion falls within a reasonable range.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

